 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CARMEL GARCIA; M.Y. AND L.Y.,                    No. 2:19-cv-2621 KJM DB
      minors by and through their guardian ad
11    litem VANESSA RUIZ; L.Y., a minor by
      and through his guardian ad litem
12    FRANCISCA URIOSTEGUI,                            ORDER
13                       Plaintiffs,
14           v.
15    YUBA COUNTY SHERIFF’S
      DEPARTMENT; YUBA COUNTY
16    SHERIFF’S DEPUTIES DOES 1-5; CITY
      OF VACAVILLE; and VACAVILLE
17    POLICE OFFICER DOES 6-10,,
18                       Defendants.
19

20          On April 16, 2021, defendants filed a motion to compel and award sanctions, noticing the

21   motion for hearing before the undersigned pursuant to Local Rule 302(c)(1). (ECF No. 37.)

22   However, on May 4, 2021, the undersigned continued the hearing of defendants’ motion to May

23   28, 2021, in light of plaintiffs subsequently providing “untimely [discovery] responses and

24   briefing[.]” (ECF No. 41 at 3.)

25          On May 13, 2021, defendants filed a memorandum in support, explaining that plaintiffs’

26   untimely responses remained deficient. (ECF No. 42.) On May 21, 2021, plaintiffs filed a reply

27   brief. (ECF No. 43.) Therein, plaintiffs state that plaintiffs again provided supplemental

28   discovery responses this time “on May 21, 2021.” (Id. at 3.) The court cannot resolve a
                                                       1
 1   discovery dispute when one party has not been provided any time to review the discovery at issue,

 2   let alone brief the court as to the contours of the dispute. In light of plaintiffs’ repeated untimely

 3   discovery production, the May 28, 2021 hearing of defendants’ motion to compel will again be

 4   continued. 1

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. The May 28, 2021 hearing of defendants’ motion to compel (ECF No. 37) is continued

 7   to June 18, 2021;

 8           2. If a discovery dispute remains, the parties shall engage in further meet and confer

 9   efforts; and

10           3. On or before June 11, 2021, the parties shall file a Joint Statement that complies with

11   the undersigned’s Standard Information and the Local Rules.

12   DATED: May 24, 2021                               /s/ DEBORAH BARNES
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21   DLB:6
     DB/orders/orders.civil/garcia2621.mtc.cont2.ord
22

23

24

25

26
     1
27    Plaintiffs are cautioned that the undersigned will not look favorably upon a third belated
     discovery production that undermines the full briefing and hearing of defendants’ motion to
28   compel and award sanctions.
                                                       2
